Citation Nr: 1132052	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 2001, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 13, 2001, for the grant of service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1974 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted an earlier effective date for service connection for bilateral hearing loss and left ear tinnitus effective March 13, 2001.
 
In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he submitted a claim for service connection for hearing loss and tinnitus in October 1996.  A copy of a statement dated in May 2000, and received by the VA in March 2001, indicates that the appellant stated that he filed for service connection for bilateral tinnitus and hearing loss in October 1996, and that to date, he had not heard anything about his claim.  In a statement dated and received in March 2001, the appellant requested that he be informed as to the disposition of his initial claim, which was filed in October 1996.  The appellant attached a copy of a claims form dated October 23, 1996.  The statements received in March 2001 were added to the claims file in March 2007, after the November 2006 rating decision which granted the appellant's claim for entitlement to service connection for hearing loss and left ear tinnitus.  A date stamp on the statements indicates the statements were received by the RO in New York, New York, in April 2001.  An attached envelope dated in March 2001 indicates the RO in Houston, Texas, sent the statements to the RO in New York.  It is not clear why the statements were sent to New York.  

At the May 2011 hearing, the appellant's representative submitted a copy of the appellant's claims folder history from the VA Covers system, which tracks claims files.  The appellant's claims folder history indicates that the claims file was checked in to the RO in Waco, Texas, in May 1997, and was not checked out until March 2004.  As the appellant states that he submitted a claim in October 1996, the appellant's representative asserts that the activity in May 1997 indicated in the VA Covers system represented a fairly close timeline to normal claim processing.  (May 2011 Board Hearing Transcript (Tr.) at p. 3).  At the hearing, the appellant stated that he filed a claim with a representative of Disabled American Veterans (DAV) in Corpus Christi, Texas.  The appellant's representative noted that it was supposed to be sent directly through the chain of custody to the RO in Houston.  (Id.).  The appellant testified that he received a letter from the Houston RO indicating that the RO had received his claim, but he no longer had a copy of the letter.  (Tr. at p. 8).    

The statements received by VA in March 2001 support the appellant's assertion that he filed a claim in October 1996.  As noted above, the March 2001 statements were sent to the RO in New York, although the VA Covers records indicate the appellant's claims file was in Waco, Texas, at that time.  The appellant's claims file contains documents from the 1980s concerning educational benefits, and no further records until a February 2006 informal claim.  The VA Covers system record indicates there may have been activity involving the claims file in May 1997, near the time of the appellant's alleged claim in October 1996.  As there was no activity documented in the Covers system involving the claims file prior to May 1997, there is a possibility that a different claims file may have been created in 1997.  As the March 2001 statements appear to have been misplaced, there is also a chance the appellant filed a claim in October 1996 that was misplaced.  The appellant's representative's statements indicate he believed the documents may have been sent to the RO in Houston, Texas.  There is no indication that the RO conducted a search to determine whether there is another claims file or records relating to the appellant  at the ROs in Houston, Waco, or New York, where the March 2001 statements were sent.  38 C.F.R. § 3.159(c)(2) states VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency unless the records sought do not exist or the record indicates that further efforts to obtain those records would be futile.  As the evidence indicates that the appellant may have filed a claim in October 1996 that was misplaced and VA has a duty to obtain relevant records held by VA, the Board finds that an attempt should be made to search for the alleged October 1996 claim, to include any additional claims files.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Regional Offices in Houston and Waco, Texas, and New York, New York, conduct a search for any additional claims files in the appellant's name and any documents filed by the appellant, to include an October 1996 service connection claim.  If no such records are available, the claims file must indicate this fact.

2.  Thereafter, readjudicate the issues on appeal of entitlement to an effective date earlier than March 13, 2001, for the grants of service connection for bilateral hearing loss and service connection for left ear tinnitus.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


